Citation Nr: 1742176	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  98-15 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent disabling for gastroesophageal reflux disease (GERD) and hiatal hernia and duodenal ulcer.

2.  Entitlement to a rating in excess of 60 percent disabling for residuals of a low back strain with clinical right L4, bilateral L5 lumbar radiculopathy.

3.  Entitlement to service connection for a disability manifested by ear pain.

4.  Entitlement to service connection for bilateral hearing loss disability.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for arthritis condition.

7.  Entitlement to service connection for vision loss.

8.  Entitlement to service connection for genitourinary disability.

9.  Entitlement to service connection for a skin condition.

10.  Entitlement to service connection for weakness.

11.  Entitlement to service connection for liver disorder.

12.  Entitlement to service connection for multiple sclerosis.

13.  The propriety of a reduction in benefits due to removal of a spousal dependent between December 1, 1982 and March 1, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to January 1973.

This case comes before the Board of Veterans' Appeals (Board) from rating decisions from the Regional Office (RO) of the Department of Veterans Affairs (VA), in San Juan, the Commonwealth of Puerto Rico.  This case was most recently before the Board in June 2013.

In written correspondence dated in July 2004, the Veteran indicated that he did not wish to continue to pursue any service connection claims as secondary to herbicide exposure, but wished to pursue all his service connection claims on a direct basis.  Thus, the Board will consider on a direct basis, the following claims that had originally been filed as secondary to herbicide exposure: entitlement to service connection for a sinus disorder, arthritis, vision loss, acquired psychiatric disorder, hydrocele, skin disorder, and weakness.

The issues of entitlement to service connection for bilateral hydrocele, claimed as testicular cysts, and entitlement to service connection for impotence have been combined and are now styled as entitlement to service connection for genitourinary disability.

The Veteran was afforded a hearing before a decision review officer (DRO) in December 2004 and August 2008.  A copy of the transcripts have been associated with the record.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board observes that the Veteran was denied TDIU in a March 2014 rating decision that was not appealed.  The Board also notes that the Veteran is in receipt of a 100 percent disability rating.  His service-connected disabilities include prostate cancer (100 percent disabling), schizoaffective disorder (100 percent disabling), lumbar spine disability (60 percent disabling), and chronic sinusitis (50 percent disabling).  The Board notes that the Veteran is also currently in receipt of special monthly compensation pursuant to 38 U.S.C.A. § 1114(s).


FINDINGS OF FACT

1.  The Veteran's service-connected gastrointestinal disability is manifested by symptoms that approximate persistently recurrent epigastric distress.

2.  The Veteran does not have unfavorable ankylosis of the entire spine.

3.  There has been no demonstration by competent clinical evidence, or credible lay evidence, that left ear or right ear hearing loss was present in service, that left ear or right ear hearing loss disability was demonstrated to a compensable degree within a year of discharge from service, or that there is a nexus or link between left ear or right ear hearing loss disability and the Veteran's active service.

4.  The Veteran has provided credible lay evidence of a continuity of tinnitus symptoms in and since service.

5.  The Veteran does not have a current disability (for VA disability compensation purposes) related to ear pain, an arthritis condition, vision loss, weakness, or multiple sclerosis.

6.  A genitourinary disability or liver disorder did not originate in service and are not otherwise etiologically related to the Veteran's service.

7.  The Veteran has provided credible lay evidence of a continuity of dermatitis in and since service.

8.  The addition and removal of the Veteran's dependents for benefits purposes has been proper during the course of the appeal.



CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent for GERD and hiatal hernia and duodenal ulcer have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.7, 4.20, 4.114, Diagnostic Codes 7305, 7346 (2016).

2.  The criteria for a rating in excess of 60 percent for residuals of a low back strain with clinical right L4, bilateral L5 lumbar radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237-5243 (2016).

3.  The criteria for service connection for left ear hearing loss or right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. § 3.303 (2016).

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. § 3.303 (2016).

5.  Service connection for an arthritis condition, vision loss, genitourinary disability, weakness, a liver disorder, and multiple sclerosis is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. § 3.303 (2016).

6.  The criteria for service connection for dermatitis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. § 3.303 (2016).

7.  The reduction in benefits due to the removal spousal dependents between December 1, 1982 and March 1, 2003 was warranted.  38 U.S.C.A. §§ 5107, 5112(b)(2) (West 2015); 38 C.F.R. § 3.501(d) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Law

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In addition, service connection for certain chronic diseases may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).

I.  GERD

The Veteran's gastrointestinal disability is currently rated as 20 percent disabling.  

Diagnostic Code 7305 provides ratings for duodenal ulcer.  A moderately severe duodenal ulcer, with less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year, is rated as 40 percent disabling.  Severe duodenal ulcer, with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health, is rated 60 percent disabling.

Under Diagnostic Code 7346 for hiatal hernia, a 30 percent rating is contemplated for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  The maximum 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not be combined with each other.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  38 C.F.R. § 4.114.

Based on the available medical evidence for the period at issue, the Veteran has a diagnosis of peptic ulcer disease.  However, no signs or symptoms of active peptic ulcer have been found for years, as noted by the October 2014 VA esophageal conditions examiner.  As such, the Board finds that a rating higher than 20 percent under Diagnostic Code 7305 is not warranted.

The Board does find, however, that the evidence does support a finding that the Veteran's GERD is manifested by symptoms that approximate persistently recurrent epigastric distress with arm or shoulder pain, and a 30 percent disability rating under Diagnostic Code 7346 is warranted.  At the October 2014 gastrointestinal examination the Veteran reported continued symptoms of epigastric pain that radiates to the neck, regurgitation, nausea, and vomiting.  The Veteran would sometimes have to drink a lot of water to induce vomiting in an effort to alleviate abdominal pain.  The Veteran's GERD treatment plan includes taking continuous medication.  

As symptoms such as material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health have not been shown, a 60 percent rating is not warranted.

II.  Low back

The Veteran's low back disability is currently rated as 60 percent disabling.  Under the General Rating Formula for Diseases and Injuries of the Spine, a rating higher than 60 percent (100 percent rating) requires unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).

The Board notes that unfavorable ankylosis of the entire spine has not been shown.  For example, in September 2014 the Veteran had 60 degrees of flexion and 10 degrees of extension of the thoracolumbar spine.  As such, a rating in excess of 60 percent is not warranted.

Conclusion to increased rating claims

xxIn adjudicating a claim the Board must assess the competence and credibility of the veteran.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to give evidence about what he observes or experiences concerning his left little finger.  In fact, his credible statements have been used in part in granting an increased rating in this case.  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic code.  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's left little finger disability is evaluated.  Therefore, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive and negative evidence to permit a favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection claims

I.  Bilateral hearing loss

In regard to claims specific to service connection for hearing loss, the Veterans Benefits Administration Adjudication Manual states that "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  M21-1MR III.iv.4.B.12.a.  As such, service connection for sensorineural hearing loss (as an organic diseases of the nervous system) may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.  Moreover, the concept of continuity of symptomatology as clarified by Walker, supra, is applicable in this case.

The Veteran's service treatment records are negative for any recorded evidence of complaints, treatment, or diagnoses of hearing loss.  The Veteran's December 1972 service separation examination noted that the Veteran's ears were normal.  Audiometric findings (ISO) were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
Not tested
0
LEFT
0
0
0
Not tested
0

A May 1973 VA general medical examination noted that there was no hearing loss and there was no ear pathology indicated.

A VA examination was conducted in September 2014.  Bilateral sensorineural hearing loss as defined by VA was diagnosed.  38 C.F.R. § 3.385.  The examiner, however, provided a negative nexus opinion, noting normal hearing at enlistment and separation, and further stating that there was no evidence of significant changes in hearing thresholds greater than normal measurement variability, during military service.

Neither left ear or right ear hearing loss, nor a medical finding of a chronic clinically significant change in hearing ability in the left ear or right ear was demonstrated during the Veteran's active service.  Moreover, left ear and right ear hearing loss "disability" for VA purposes was not demonstrated to a compensable degree within the first year of discharge from such service, and was not shown until many years following service.  The Board can find no discussion of the Veteran having any hearing problems in any of the available private medical records.  Significantly, there is no competent medical opinion linking left ear or right ear hearing loss disability to service, and the September 2014 VA examiner has specifically indicated that the Veteran's left ear and right ear hearing loss was not related to his military service.

As for the probative value of the September 2014 VA opinion, the Board observes that the VA examiner reviewed the Veteran's claims file and noted the Veteran's assertions concerning his hearing loss.  The examiner also indicated that studies had shown that hazardous noise exposure does not have a delayed onset.

The Veteran is competent to report having sustained acoustic trauma during his service, and as such is consistent with the circumstances of his service, such assertions are deemed to be credible.  The Board notes that the Veteran is competent to provide statements concerning factual matters of which he has first hand knowledge (i.e., experiencing or observing noise exposure and hearing loss problems during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran, however, lacks the medical training and expertise to opine that any current left ear or right ear hearing loss is etiologically related to acoustic trauma in service.  The September 2014 VA examiner's opinion, which was rendered by a trained medical professional, also far outweighs any lay opinion provided by the Veteran on this medically complex matter.  Accordingly, this lay evidence does not constitute competent etiological medical evidence and lacks probative value in that regard.

Further, while the Veteran is competent to report that he has had left ear and right ear hearing loss since service, the Board finds that the Veteran's statements as to continuity of symptomatology since service are not consistent (See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  In this regard, the Board notes that the Veteran has not been consistent as to the onset of his hearing problems.  For example, the Veteran denied any hearing problems at the time of his May 1973 VA examination conducted shortly following service.  In view of the medical evidence to the contrary, the Board does not find that the Veteran's lay statements are sufficient to establish continuity of symptomatology of left ear or right ear hearing loss.

In sum, service connection for left ear and right ear hearing loss is not warranted.  

II.  Tinnitus

The September 2014 VA audiological examination indicates that the Veteran has recurrent tinnitus.  At the examination the Veteran indicated that he had tinnitus symptoms beginning in 1972.  The Board observes that the Veteran's statements as to continuity of tinnitus symptomatology since service are reliable.  Based on the foregoing, and resolving any doubt in the Veteran's favor, service connection for the Veteran's tinnitus is therefore warranted.

III.  Disability manifested by ear pain, an arthritis condition, vision loss, weakness, and multiple sclerosis.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board acknowledges that the Veteran has complained of ear pain, joint pain, weakness, and visual troubles.  Further, service treatment records indicate that the Veteran failed a color blind test upon entry and also hurt his right eye (July 1971) while performing airborne training (there was no diagnosis corneal involvement).  Further, the Veteran complained of left ear pain in July 1972.

Despite undergoing evaluations during the course of the appeal, none of these symptoms have been recognized as a current disability.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 239 F. 3d 1356 (2001).

The Board notes that the Veteran's complaint of weakness has been attributed by the October 2014 VA examiner (hematologic and lymphatic conditions examination) to his service-connected low back and lower extremity radiculopathy.  No systemic arthritis or rheumatoid arthritis has been noted.

An October 2014 VA examiner stated that the Veteran had no objective findings of multiple sclerosis, and an October 2014 VA optometrist indicated that the Veteran had no eye condition.

As no current disability has been shown, the Board finds that the preponderance of the evidence is against a finding that there is a current disability, and these claims must be denied.

IV.  Genitourinary disability and liver disability

Service treatment records are negative as to any complaint, treatment, or diagnosis of a genitourinary disorder or liver disability.

May 1973 and October 1975 VA examinations noted that the Veteran's genitourinary system was normal, and no liver complaints or abnormality was noted.

Medical records indicate that testicular problems (bilateral hydrocele) or an impotence condition was first noted in the 1980s.  An August 2003 echogram of the abdomen revealed an impression of hepatomegaly without definite focal lesion.

The Veteran's service treatment records do not show that he complained of, or was treated for, a liver disorder or genitourinary problem, and such was not noted on the Veteran's service separation examination.  Given the foregoing, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303 (a), (b).

Following separation from service, the Veteran underwent comprehensive VA examinations May 1973 and October 1975.  Neither of these examinations has any indication that the Veteran complained of any liver or genitourinary problems, and none was diagnosed.  Significantly, there is no competent evidence to show a relationship between a liver disorder or genitourinary disorder and the Veteran's service.  On the contrary, an October 2014 VA examiner indicated that no such relationship exists.  In particular, the October 2014 VA examiner noted that the Veteran had not shown liver disability or genitourinary disorders (impotence and testicular pain) until many years subsequent to service.  

The VA opinions are considered highly probative.  The opinions are shown to have been based on a review of the Veteran's claims file and a contemporaneous physical examination, and they contain sufficient explanation for the conclusions.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran's assertion that his liver disorder and genitourinary disorder are related to his active service have been considered.  However, the Board finds his statements are not competent evidence.  Whether a layperson opinion as to a nexus or a diagnosis is competent evidence depends on the facts of the particular case.  One factor for consideration is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (providing an example in footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not competent to diagnose a form of cancer).  Another factor is whether the question can be answered by personal observation alone.  Layno v. Brown, 6 Vet. App. 465 (1994) (layperson is competent to report only that which the person observed).  While the Veteran is competent to report certain symptoms, the record does not demonstrate that the Veteran has any special training or acquired any medical expertise in diagnosing liver or genitourinary disorders.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Therefore, the Board finds that the Veteran's opinions are not competent evidence.

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

V.  Skin disability

A June 1971 service treatment record noted that the Veteran had contact dermatitis.

An October 2014 VA examiner stated that the Veteran's current skin disability (dermatitis) was not related to service as there were no "objective findings of skin condition during military service."  The Board notes that the Veteran did have a skin condition during service, and the Board finds that the Veteran has provided credible testimony of a skin conditions since service, and the Veteran is competent to report such symptoms.  Based on the foregoing, service connection for dermatitis is granted.  

Propriety of a reduction in benefits due to removal of a spousal dependent between December 1, 1982 and March 1, 2003.

Records indicate that the Veteran was divorced from C on November [redacted], 1982, and was married to I from January 1983 to September 1988 and to O from March 1989 to January 1991.  He was married to M on April 2003.

A May 2004 letter indicates that the Veteran received school child dependency for A from November 1, 1998 through October 22, 2003.  It was also noted that dependency for spouse M could not be established form July 23, 1993 to March 1, 2003 as the Veteran did not timely claim M's dependency.

The Board notes that the Veteran has provided no information that shows that any of the details or facts contained in the December 1, 2015 statement of the case dealing with this matter are erroneous or inaccurate.

VA's rules and regulations concerning dependency have been provided and explained to the Veteran, and the Board can find no basis to change any of the modifications made during this appeal.  

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  VA's duty to notify was satisfied by RO letters, including those dated in June 2002, September 2002, October 2002, September 2004, March 2010, August 2013, and February 2014.  The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examinations of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

The Board finds that there has been substantial compliance with its prior remand instructions.  Additional records have been obtained and VA examinations have been undertaken.  These directives have thus been met.  VA's duties to notify and assist are met.


ORDER

A rating of 30 percent disabling for gastroesophageal reflux disease (GERD) and hiatal hernia and duodenal ulcer is granted, subject to the applicable law governing the award of monetary benefits.

A rating in excess of 60 percent disabling for residuals of a low back strain with clinical right L4, bilateral L5 lumbar radiculopathy is denied.

Service connection for a disability manifested by ear pain is denied.

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is granted.

Service connection for arthritis condition is denied.

Service connection for vision loss is denied.

Service connection for genitourinary disability is denied.

Service connection for dermatitis is granted.

Service connection for weakness is denied.

Service connection for liver disorder is denied.

Service connection for multiple sclerosis is denied.

The appeal to restore benefits due to removal of a spousal dependent between December 1, 1982 and March 1, 2003 is denied.



______________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


